Citation Nr: 1517463	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple joint pain, claimed as the result of an undiagnosed illness.

2.  Entitlement to service connection for multiple joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to an increased evaluation in excess of 20 percent for cervical strain with bulging disc.

4.  Entitlement to an increased evaluation in excess of 10 percent for a left shoulder condition, subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain.

5.  Entitlement to an increased evaluation in excess of 10 percent for a duodenal ulcer.

6.  Entitlement to a compensable evaluation for vasomotor rhinitis.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1991, and from February 1995 to April 1997, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The issues of entitlement to service connection for multiple joint pain, as well as entitlement to increased evaluations for cervical strain, a left shoulder condition, duodenal ulcer, and vasomotor rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for joint pain was denied in a June 1998 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  The Veteran's claim of entitlement to service connection for joint pain was denied in an October 2002 rating decision; although the Veteran submitted a notice of disagreement as well as new and material evidence within the appeal period, he did not file a timely appeal to the Board following issuance of the statement of the case.

3.  Evidence received since the October 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for joint pain. 


CONCLUSION OF LAW

1.  The June 1998 rating decision that denied service connection for joint pain is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  The October 2002 rating decision that denied service connection for joint pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

3.  The criteria to reopen the claim of entitlement to service connection for joint pain have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks to reopen his claim of entitlement to service connection for joint pain, claimed as the result of an undiagnosed illness.  Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Here, in April 1997, upon his separation from active duty service, the Veteran filed a claim to establish service connection for joint pain, claimed as the result of an undiagnosed illness.  The Veteran's claim was denied in a June 1998 rating decision, on the basis that the evidence of record indicated that his subjective complaints of pain while in service were supported by known, clinical diagnoses, and that, other than his already service-connected left shoulder and cervical spine conditions, the evidence failed to demonstrate that a chronic disability existed.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the June 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

In December 2001, the Veteran filed a petition to reopen his claim for service connection.  The Veteran's petition was denied in a October 2002 rating decision, which found that new and material evidence had not been received.  In response to the October 2002 denial, the Veteran filed a timely notice of disagreement in June 2003 and submitted additional evidence.  A statement of the case was issued in June 2004; however, although the Veteran was notified of the statement of the case and his appellate rights, he did not file a timely appeal to the Board.  Additionally, new and material evidence in support of the claim was not thereafter received within the appeal period.  As such, the October 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

In June 2010, the Veteran filed his current petition to reopen his claim of entitlement to service connection for joint pain.  The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, then the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As discussed above, the June 1998 rating decision denied the Veteran's claim on the basis that the evidence of record indicated that his subjective complaints of pain while in service were supported by known, clinical diagnoses, and that, other than his already service-connected left shoulder and cervical spine conditions, the evidence failed to demonstrate that a chronic disability existed.  The October 2002 rating decision found new and material evidence had not been received to reopen the claim.  Relevant evidence added to the record since the June 2004 statement of the case includes the Veteran's written statements; the transcript of an August 2011 Decision Review Officer hearing; the transcript of the Veteran's February 2015 Board videoconference hearing; the report of a May 2012 VA Gulf War Guidelines examination; and VA treatment records dated from 2004 through 2011.  

Specifically, through his written statements and testimony during the course of the current appeal period, the Veteran has described joint pain in his shoulders, elbows, hands/wrists, hips, knees, and ankles.  VA treatment records reveal treatment for neck pain, shoulder pain, elbow pain, and knee pain.  The report of the May 2012 VA Gulf War Guidelines examination noted pain in the ankle, knee, and shoulder joints, although elbow and wrist pain were not indicated.  The VA examiner concluded that the Veteran's shoulder and knee pain was due to other diagnoses and/or conditions, and that there were no diagnosed illnesses for which no etiology had been established.  The examiner opined that the Veteran's ankle pain was consistent with normal aging and body habitus, and that no additional diagnosis was warranted for ankle pain.  The examiner also noted that the Veteran was already service-connected for a left shoulder condition, and diagnosed the Veteran with osteoarthritis of the bilateral shoulders consistent with age, as well as degenerative arthritis of the right knee, consistent with age body habitus. 

This evidence is new because it was not of record at the time of the final rating decision.  Furthermore, the evidence is material because it relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for joint pain.  Specifically, the Veteran has described a chronic condition(s) manifested by ongoing pain in his shoulders, elbows, hands/wrists, hips, knees, and ankles, and the medical evidence of record, while containing diagnoses that would explain the pain in some of these joints, has not established clinical diagnoses for the pain in all of the affected joints.  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim for entitlement to service connection for joint pain, claimed as the result of an undiagnosed illness, is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for joint pain, claimed as the result of an undiagnosed illness, is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for entitlement to service connection for joint pain, claimed as the result of an undiagnosed illness, the Board finds that further development is needed prior to adjudicating the claim on its merits.

During the course of this appeal, the Veteran has described joint pain in his bilateral shoulders, elbows, hands/wrists, hips, knees, and ankles.  The Board emphasizes that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The report of the May 2012 VA Gulf War Guidelines examination noted pain in the ankle, knee, and shoulder joints, although elbow and wrist pain were not indicated at the time of the examination.  The VA examiner concluded that the Veteran's shoulder and knee pain were due to other diagnoses and/or conditions, and that there were no diagnosed illnesses for which no etiology had been established.  The examiner opined that the Veteran's ankle pain was consistent with normal aging and body habitus, and that no additional diagnosis was warranted for ankle pain.  The examiner also noted that the Veteran was already service-connected for a left shoulder condition, and diagnosed the Veteran with osteoarthritis of the bilateral shoulders consistent with age, as well as degenerative arthritis of the right knee, consistent with age body habitus.

Significantly, no opinion as to the diagnoses and/or etiologies of the Veteran's reported hand/wrist and elbow pain was given.  In addition, the examiner did not opine as to the likelihood that any of the Veteran's diagnosed disabilities of the joints were caused or aggravated by his service-connected disabilities, to include cervical strain and left shoulder bursitis.  As such, the Board finds the May 2012 VA Gulf War Guidelines examination inadequate for purposes of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, a remand is necessary to provide the Veteran with an additional examination.  

With respect to the Veteran's increased ratings claims, the Board notes that the Veteran was last provided with examinations specific to these claims in February 2011, over four years ago.  The Veteran's testimony at his February 2015 Board videoconference hearing suggested that the symptomatology associated with his cervical strain, left shoulder condition, duodenal ulcer, and vasomotor rhinitis increased in severity since his February 2011 VA examinations.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2014); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  As such, these claims must be remanded so that the Veteran can be provided new examinations to assess the current severity of his symptomatology.  

Finally, the Board notes that the Veteran receives regular treatment for his various disabilities at the Iowa City VA Health Care System in Iowa City, Iowa, and the Quad Cities Community-Based Outpatient Clinic in Bettendorf, Iowa.  However, the most recent VA treatment records associated with the claims file are dated in August 2011, approximately four years ago.  Accordingly, the RO must also take this opportunity to obtain any VA treatment records dated from August 2011 to the present and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records for the Veteran dated from August 2011 to the present from the Iowa City VA Health Care System in Iowa City, Iowa, and any associated outpatient clinics.  All attempts to obtain these records must be associated with the claims file.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA Gulf War 
Guidelines examination with regard to his claims for service connection for joint pain of the bilateral shoulders, elbows, hands/wrists, hips, knees, and ankles.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.

All indicated tests and studies must be done, and all findings should be reported in detail.  

Thereafter, the examiner must provide an opinion as to the etiology of the Veteran's complaints of generalized joint/muscle pain of the bilateral shoulder, elbows, hands/wrists, hips, knees, and ankles.  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner must identify the diagnosis and provide an opinion, complete with rationale, as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's service, including climatic/environment hazards in the Persian Gulf.  The examiner is also asked to provide an opinion for each diagnosed disability as to whether it is at least as likely as not (50 percent probability or greater) that it is caused, or aggravated, by a service-connected disability, including but not limited to the Veteran's service-connected cervical strain with bulging disc and left shoulder condition, subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If any complaint is not attributable to a known clinical diagnosis, then the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

(a)	that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or 

(b)	that the Veteran's complaints are related to any incident of his service, including exposure to petroleum or other environmental hazards.  

The examiner must provide a complete rationale in support of his opinion(s).

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to describe his symptoms while on active duty and since that time even when his records are negative for complaints or a diagnosis. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; less likely weighs against the claim.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his cervical and strain with bulging disc.  The examiner should note all relevant pathology, and all indicated tests, including X-rays, should be conducted.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected cervical strain.  The examiner should also identify any other diagnoses referable to the Veteran's cervical spine and indicate whether such are part and parcel of his service-connected disability, separate from such disability, but caused or aggravated by it; or separate from such disability, but at least as likely as not related to the Veteran's military service.  In addressing the specific findings discussed below, the examiner should indicate to what degree such limitations are related to the Veteran's service-connected cervical strain.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, then the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, then the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.  

The examiner should also specifically indicate whether the Veteran's cervical strain results in any neurologic impairment, to include radiculopathy, and, if so, the severity of such impairment.  

All opinions expressed should be supported by supporting rationale.  Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered.  

4.  Schedule the Veteran to undergo a VA joints examination, by an examiner with the appropriate expertise, to determine the current severity of his service-connected left shoulder condition, subacromial bursitis with left medial scapular and upper trapezius myofascial ligamentous strain.  

The VA examiner should thoroughly review the Veteran's claims file and note that this action has been accomplished in the VA examination report.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

5.  Schedule the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected duodenal ulcer.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the claims files, to include the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating duodenal ulcers, to include whether the Veteran's duodenal ulcer is manifested by pain only partially relieved by standard ulcer therapy; periodic vomiting; recurrent hematemesis or melena; anemia; weight loss; definite impairment of health; and recurrent incapacitating episodes.  The examiner should comment on the severity and frequency of any such symptoms.   

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

6.  Schedule the Veteran to undergo a VA respiratory disorders examination, by an appropriate medical professional, for evaluation of his service-connected vasomotor rhinitis.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the claims file, to include the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render all findings needed for evaluation of the Veteran's rhinitis, to include the presence of polyps and the degree of obstruction of each side of his nasal passage.  

The examiner should also comment upon the extent of functional impairment resulting from the Veteran's vasomotor rhinitis, to include any occupational limitations.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.

7.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

8.  Readjudicate the issues on appeal.  If any benefit sought remains denied, then issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


